Title: From James Madison to Littleton Dennis Teackle, 12 February 1823
From: Madison, James
To: Teackle, Littleton Dennis


                
                    Sir.
                    Montpellier 12. February 1823
                
                I received a few days ago your letter of the 4. Instant, enclosing the copy of a bill to provide for the public instruction of youth, and to promote the

interest of Agriculture; and requesting observations thereon. I wish I were less incompetent to a satisfactory compliance with the request.
                The wisdom of providing a system of diffusive education must at once, be universally approved. Of the proper organization and details of it, which must be accomodated to local circumstances, to popular opinions and habits, and perhaps to co-existing institutions and arrangements, those only can judge who can apply these tests. And after all such is the difficulty of the task, that experience alone can give the system its desired improvement. It will be well therefore in such cases instead of requiring too much perfection in the outset, to trust to the lights which must quickly be furnished from that source.
                It is easy to observe generally that such a system ought to be made as little complicated and expensive as possible, that its structure should render its execution regular and certain, and that it should guard particularly against the abuses incident to monies held in Trust or passing thro’ different hands. But it is not so easy to frame or judge of the precise regulations necessary to obtain these advantages; especially where the population is thin, and local changes of various sorts are constantly going on, and where the difficulty is much greater than in a more compact and settled population where the duties to be performed, lie within a narrow space, and within the reach of every eye.
                The plan proposed by the Bill appears in its outline to have been well conceived. A single Superintendant held in adequate responsibility, may be preferable to a Board. The inconveniences of the latter justify the experiment at least. The Levy Courts are entitled doubtless to the confidence placed in them. Whether the chain of agencies might not be shortened by dropping that link and making the Commissioners appointable by the people at County elections for other purposes is a question I do not venture to decide. Unless the extent of the Counties forbid, it might be a question also whether the Commissioners might not suffice without the Inspectors associated with them. The Trustees whose agency is connected with the arrangement of the taxes and the immediate application of the funds, are very properly to be elected by the people of their districts, whose interests are at stake, and who will of course have an eye to the due expenditure of their money. In contracting with the Teachers, they are to have, I presume, a discretion to make the amount of their wages depend in part on the number of pupils. This may be influenced more or less by the conduct of the Teacher; as this again will be by making the amount of his income dependent on it.
                I observe that the Commissioners and Trustees are made Corporate Bodies for receiving and holding property granted for the Schools without limitation and without any authority over it reserved to the Government.

It may be thought very nugatory to guard at this time against excessive accumulations in such hands, and abuses growing out of them. But if the Schools are to be permanent, and charitable donations be unalienable, time must produce here what it has produced elsewhere. The abuses which have been brought to light in old countries in the management of Elemosinary and Literary endowments accumulated by a lapse of time, are a sufficient warning to a young one to keep the door shut against them.
                The provision made in the Bill in behalf of Agriculture, is an example highly creditable. But why restrict the professorship to the Chemical source of instruction? Ought it not to be at large on a subject abounding in others, many of them still more appropriate to it.
                You will readily beleive that I have sketched these remarks because some were expected, and not because they present ideas not obvious or not likely to occur in the discussion of the Bill: and viewed in that light, you will as readily pardon my request that they may be received as a private, and not a public communication. With great respect
                
                    James Madison
                
            